DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
Claims 1-15 are pending in this application.
Claim 1 is amended.   
Response to Arguments
In view of amendments filed August 2, 2021 to the title, the objection to the specification is withdrawn. 
In view of applicant Argument/Remarks filed August 2, 2021 with respect to claim 3, U.S.C. 112(f) claim interpretation have been carefully considered. Applicant amended claim 1 to recite “printing performer” in place of the “printing unit”1. However according to MPEP 2181, 35 USC 112(f) is applicable to claim limitation if it meets the 3-prong analysis set forth in the previous Office Action.  Accordingly the term “performer” is a generic placeholder/nonce term. Applicant is welcome to amend the claim so that the limitations no longer invoke 112(f) by, e.g., modifying the “means” or generic placeholder with specific structure, with careful consideration that no new matter is introduced. 
Regarding the applicant’s arguments [Remarks] filed August 2, 2021 on pages 9 and 10 with respect to claims 1 and 12, rejected under 35 USC 103, the applicant’s arguments are not persuasive. The applicant argues, in summary the applied prior art “determines a supply power to be transmitted to the external device based on the reception power and the estimated power consumption” as recited in independent Claims 1 and 82”. The Examiner respectfully disagrees with Applicant’s line of reasoning. 
The Examiner has thoroughly reviewed the Applicant arguments but respectfully believes that the cited reference to reasonably and properly meet the claimed limitations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims3.  
Further Appellants’ argument does not address the actual reasoning of the Examiner’s rejections. Instead Appellants attack the references singly for lacking teachings that the Examiner relied on a combination of references to show. It is well established that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references4. The court requires that references must be read, not in isolation, but for what they fairly teach in combination with the prior art as a whole5.
Regarding the limitation “determines a supply power to be transmitted to the external device based on the reception power and the estimated power consumption”, With a broad interpretation, Examiner understands Ishikawa as teaching determining a supply power to the external device (e.g. camera) based on the difference between the supplied current and the current drain is less than the limit value of the power supply line and, moreover, the supplied current is greater than the limit value of the power the power consumption mode of each device is decided in such a manner that the supplied current will fall below the limit value, and a power control signal indicating this power consumption mode is transmitted to each device6.
Further Ishikawa teaches that the power controller 113 of the printer 117 switches the operating mode of the printer 117 and, at the same time, changes over the power supplied to the digital camera 109 via the power supplying line 111. A power controller 107 in the digital camera 109 switches the operating mode of the digital camera 109 in accordance with the above-mentioned power changeover. For example, if the power supplied by the AC adapter 123 is less than the total maximum power consumption by the digital camera 109 and printer 117, then the operating mode of the printer 117 or of the digital camera 109 is switched to a mode of reduced power consumption, whereby the total power consumption is set so as to fall below the power source capacity of the AC adapter 1237.
Therefore, with this broad interpretation, Ishikawa in combination with Sakai teaches, discloses or suggests the Applicant's invention, which is a method for supplying power to an external device by using a printing apparatus supporting USB type-C. Thus, due to Applicant's broad claim language, Applicant's invention is not far removed from the art of record. Accordingly, these limitations do not render claims patentably distinct over the prior art of record. As a result, it is respectfully submitted that the present application is not in condition for allowance.
Thus, the Examiner maintains that limitations as presented and as rejected were properly and adequately met. The rejection as presented in the non-final rejection8 is maintained regarding to the above limitation. Additional citations and/or modified citations may be present to more concisely address limitations. However, the grounds of rejection remain the same.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“a printing performer configured to perform printing” in claim(s) 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
(a)	Claim(s) 1: ‘a printing performer configured to perform printing’ corresponds to Fig. 1 – element 140. A printing unit configured to perform printing, Applicant Pub ¶ [0038].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over 2019/0238706 A1 Sakai et al. (hereinafter referred to as “Sakai”) in view of US 6,526,516 B1 Ishikawa et al. (hereinafter referred to as “Ishikawa”).
With respect to claim 1, Sakai discloses a printing apparatus (Fig. 1 – printer 1) supporting USB type-C (Para [0026]; Fig. 1 – element 191 USB connecting unit; wherein the receptacles 191 are, for example, connectors according to the USB Type-C standard), the printing apparatus comprising: 
a USB type-C interface configured to support a connection with an external device (Para [0025]; wherein the USB connecting unit 19 performs data communications and the supply of electric power between various external devices connected to the receptacles 191. As the external devices connected thereto, for example, various devices, which can be connected according to the USB standard, such as a USB memory, a personal computer, an external hard disk, a smartphone and a card reader can be adopted); 
a printing performer (Fig. 1 – element 16 ‘image forming unit’) configured to perform printing (Para [0030]; wherein the CPU 12 executes printing by the image forming unit 16 based on the received print job); and 
a controller (Fig. 1 – element 12 ‘CPU’)  configured to control supply of power to the external device (Para [0035 and 0036]; Fig. 3 and Fig. 4 – wherein the CPU 12 may start the power supply control illustrated in FIGS. 3 and 4 when the system of the printer 1 is started); 
wherein the controller checks a reception power received from an external power source (Para [0036]; wherein the CPU 12 performs negotiation for the supply of electric power with the second external device 51 via the second USB connecting unit 32. The second external device 51 is set as a power source for the printer 1. The printer 1 is set as a power sink for the second external device 51. The second external device 51 supplies supply power W2 (see FIG. 2) to the printer 1 via the second USB connecting unit 32. In this case, the second external device 51 functions as a power supply source for the printer 1. Furthermore, the CPU 12 performs negotiation for the supply of electric power with the third external devices 61 and 62, and is set as a power source for the third external devices 61 and 62. The CPU 12 supplies supply power W3 (see FIG. 2) to the third external devices 61 and 62 via the third USB connecting unit 33), and 
transmits the supply power to the external device via the USB type-C interface (Para [0025]; wherein The USB connecting unit 19 performs data communications and the supply of electric power between various external devices connected to the receptacles 191. As the external devices connected thereto, for example, various devices, which can be connected according to the USB standard, such as a USB memory, a personal computer, an external hard disk, a smartphone and a card reader can be adopted […] Para [0062; Fig. 6 – see at least step s63; wherein the CPU 12 supplies the electric power secured by the power reduction control in S61 to the first external devices 41 to 43 that have requested the electric power in S43 (S63)).
However, Sakai fails to explicitly disclose predicts an estimated power consumption of at least one of the printing apparatus and the external device, determines a supply power to be transmitted to the external device based on the reception power and the estimated power consumption.
Ishikawa, working in the same field of endeavor, recognizes this problem and teaches predicts an estimated power consumption of at least one of the printing apparatus and the external device (Col. 12, Lines 60-67; wherein In a case where a future change in current drain based upon the application can be predicted in a given device, the device sends the controller 1 a power prediction signal such as the time of the change or the current after the change. On the basis of this prediction information, the controller 1 schedules the power consumption modes of all of the devices in device group 2 and controls the power consumption mode of each device), determines a supply power to be transmitted to the external device based on the reception power and the estimated power consumption (Col. 5, Lines 60-67 to Col. 6, Lines 1 and 6 and Col. 10, Lines 55-67 to Col. 11, Lines 1 and 2; wherein when the difference between the supplied current and the current drain is less than the limit value of the power supply line and, moreover, the supplied current is greater than the limit value of the power supply line (i.e., when too much power is supplied), the power consumption mode of each device is decided in such a manner that the supplied current will fall below the limit value, and a power control signal indicating this power consumption mode is transmitted to each device via the modulation circuit 18 and multiplexer circuit 14. As a result, the power consumption mode of each device can be changed. It should be noted that a change in power consumption mode is decided based upon a priority set beforehand for each device or based upon a priority set beforehand for each device and, furthermore, for every mode of each device).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Sakai to predicts an estimated power consumption of at least one of the printing apparatus and the external device, determines a supply power to be transmitted to the external device based on the reception power and the estimated power consumption as taught by Ishikawa since doing so would have predictably and advantageously allows the signal-line connector of each of a plurality of devices connected into a system can be integrated with the power-supply connector of the device to make possible the use of-a single, common cable. As a result, it is easier to connect devices together and it becomes possible to reduce the space required for the connectors of the devices as well as the cost of making the connections. Further, effective distribution of power can be performed among a plurality of devices by dynamically controlling the supply of power on a line (see at least Ishikawa, Col. 16. Lines 56-67).  

With respect to claim 2, which claim 1 is incorporated, Sakai discloses wherein the controller determines a value, obtained by subtracting the estimated power consumption of the printing apparatus from the reception power, to be the supply power (Para [0062]; wherein when the own device is selected as a power reduction target (S57: YES), the CPU 12 determines whether the amount of electric power stored in S55, that is, the amount of electric power requested from the first external devices 41 to 43 can be supplemented by reducing the electric power WP1 of the own device (S59). For example, when the amount of the electric power stored in S55 is equal to or less than an amount to which the electric power WP1 can be reduced, the CPU 12 determines that the amount of requested electric power can be supplemented. When it is determined that the amount of electric power requested from the first external devices 41 to 43 can be supplemented by reducing the electric power WP1 of the own device (S59: YES), the CPU 12 performs control to reduce the electric power WP1 of the own device (S61). For example, the CPU 12 switches the printer 1 from the standby state in which printing is not performed to a power saving mode in which power consumption is minimized to reduce the electric power WP1. The CPU 12 stops charging of the battery 27, displaying on the display unit 20 B. and the like, and switches the printer 1 to the power saving mode. The CPU 12 supplies the electric power secured by the power reduction control in S61 to the first external devices 41 to 43 that have requested the electric power in S43 (S63)).
With respect to claim 3, which claim 1 is incorporated, Sakai discloses wherein the controller determines the estimated power consumption of the external device to be the supply power when the estimated power consumption of the external device is equal to or lower than the reception power (Para [0065]; wherein In S67, the CPU 12 determines whether the amount of electric power requested from the first external devices 41 to 43 can be supplemented by reducing the electric power to be supplied to the third external devices 61 and 62. For example, the CPU 12 performs communications with the third external devices 61 and 62 and determines whether the supply power W3 to be supplied to the entire third power system 73 can be reduced. When the value of electric power amount stored in S55 is equal to or less than the amount to which the supply power W3 can be reduced, the CPU 12 determines that the amount of requested electric power can be supplemented (S67: YES). When it is determined the amount of requested electric power can be supplemented by reducing the supply power W3 (S67: YES), the CPU 12 performs control to reduce the supply power W3 (S69). The CPU 12 supplies the electric power secured by the reduction control in S69 to the first external devices 41 to 43 that have requested electric power in S43 (S63). Accordingly, it is possible to solve the power shortage of the first power system 71).
With respect to claims 8-10, (drawn to a method) the proposed combination of Sakai in view of Ishikawa, explained in the rejection of device claims 1-3 renders obvious the steps of the method of claims 8-10, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claims 1-3 are equally applicable to claims 8-10.
With respect to claim 15, (drawn to a computer-readable program) the proposed combination of Sakai in view of Ishikawa, explained in the rejection of device claim 1 renders obvious the steps of the computer-readable program of claim 15, because these steps occur in the operation of the apparatus as discussed above. Thus, the arguments similar to that presented above for claim 1 is equally applicable to claim 15. Further Sakai disclose a computer-readable non-transitory storage medium having stored therein a program for performing the method set forth in claim 8 (Para [0124]; wherein control program 151 is stored is not limited to the ROM 14, and may include other computer-readable recording media, such as a RAM, a hard disk, a CD-ROM, a DVD-ROM).
Allowable Subject Matter
Claims 4-7 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claims 2, 3, 6 and 7 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 4, when considering claim 4 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“[…] wherein the controller determines the supply power based on at least one of a minimum amount of power required by the printing apparatus and priorities of the printing apparatus and the external device, the reception power, and the estimated power consumption.”
In regard to claim 5, when considering claim 5 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“The printing apparatus of claim 4, wherein the controller determines a value, obtained by subtracting the minimum amount of power from the reception power, to be the supply power when a value obtained by adding the minimum amount of power and the estimated power consumption of the external device to each other is larger than the reception power.”
In regard to claim 6, when considering claim 6 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“The printing apparatus of claim 4, wherein the controller: checks the priorities of the printing apparatus and the external device when a value obtained by adding the estimated power consumption of the printing apparatus and the estimated power consumption of the external device to each other is larger than the reception power; and determines a value, obtained by subtracting the estimated power consumption of the printing apparatus from the reception power, to be the supply power when the printing apparatus has a higher priority, and determines the estimated power consumption of the external device to be the supply power when the external device has a higher priority.”
In regard to claim 7, when considering claim 7 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“The printing apparatus of claim 4, wherein the controller: checks priorities of the printing apparatus and the external device when a value obtained by adding the estimated power consumption of the printing apparatus and the estimated power consumption of the external device to each other is larger than the reception power; and 
In regard to claim 11, claim 11 depend from claim 8 (a method claim), recite essentially the same novel and unobvious subject matter as claim 4 and therefore prior art of record fails to teach or render obvious, alone or in combination, claim 11.
In regard to claim 12, claim 12 depend from claim 11 (a method claim), recite essentially the same novel and unobvious subject matter as claim 5 and therefore prior art of record fails to teach or render obvious, alone or in combination, claim 12.
In regard to claim 13, claim 13 depend from claim 11 (a method claim), recite essentially the same novel and unobvious subject matter as claim 6 and therefore prior art of record fails to teach or render obvious, alone or in combination, claim 13.
In regard to claim 14, claim 14 depend from claim 11 (a method claim), recite essentially the same novel and unobvious subject matter as claim 7 and therefore prior art of record fails to teach or render obvious, alone or in combination, claim 14.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637.  The examiner can normally be reached on Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Argument/Remarks page 8.
        
        2 Applicant Argument/Remarks page 12.
        3 See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
        4 See In re Keller, 642 F.2d 413, 425 (CCPA 1981); In re Merck & Co., 800 F.2d 1091 (Fed. Cir. 1986)
        5 Merck, 800 F.2d at 1097 (Fed. Cir. 1986)
        6 See Ishikawa Col. 10, Lines 55-67 to Col. 11, Lines 1 and 2.
        7 See Ishikawa Col. 5, Lines 60-67 to Col. 6, Lines 1 and 6.
        8 Non-Final office action, July 02, 2020.